PARR, J.
Usually where there is a statement by counsel who is in default under Rule 8, that he has not been in a suitable condition physically or otherwise to prepare briefs, a motion is waived under such circumstances, but it was not waived in the instant case. After having considered the statements of counsel on both sides and having in mind the statement of counsel against whom the motion is urged, and that he was not in good condition at the time when the briefs should have been prepared and filed, the court is of the opinion that a sufficient reason has been shown in this particular case for overruling the motion, and therefore, based upon the statement of counsel for the party against whom the motion is urged, the conclusion of the court is that the motion should be overruled, and it is so ordered and the cause will be continued for the further consideration of the court.
ROBERTS and POLLOCK, JJ, concur.